Citation Nr: 1751879	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  14-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee condition.

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability

5.  Entitlement to service connection for a left ear disability manifested by pain, to include chronic suppurative otitis media.

6.  Entitlement to service connection for bilateral hand disability manifested by pain, to include tenosynovitis. 

7.  Entitlement to service connection for a disability manifested by pain in the right side, to include shingles.

8.  Entitlement to an evaluation in excess of 10 percent for lumbar strain with degenerative joint disease.

9.  Entitlement to a compensable evaluation for status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag.  

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from May 1980 and May 1990 and from February 1992 to August 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board has recharacterized the claim for service connection for shingles broadly as a disability manifested by pain in the right side, but not as a skin disability, as the Veteran, in April 2017 testimony, described a disability manifested by pain on his right side but specifically stated that such was not manifested by a rash.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the pendency of his claim for an increased rating for his lumbar strain with degenerative joint disease, the Veteran, in an August 2011 statement, asserted he was unemployed as a result of his back disability because the requirements in his field required repetitive lifting.  Additionally, a November 2010 rectum and anus examination report also noted the Veteran was unemployed and that he reported lifting resulted in rectal bleeding.  Thus, the Board concludes that the Court's holding in Rice is applicable, and the TDIU claim is properly before the Board, and the issue has been listed on the title page.  

In April 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  During the April 2017 hearing, the Veteran submitted an in-service photograph and prescription drug information.  The record does not reflect the Veteran submitted a waiver of review by the Agency of Original Jurisdiction (AOJ) for this evidence.  See 38 C.F.R. § 20.1304 (c) (2017).  However, if new evidence is submitted by the Veteran with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, and as the evidence was submitted by the Veteran and AOJ consideration was not requested, a remand for the additional evidence to be considered by the AOJ is not warranted.  

The issues of entitlement to service connection for a right knee disability, a left knee disability, a left ear disability manifested by pain, bilateral hand disability manifested by pain, a disability manifested by pain in the right side, entitlement to increased ratings for lumbar strain with degenerative joint disease, and status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2002 rating decision, in part, denied entitlement to service connection for a right knee disability and a left knee disability, no appeal was taken from these determinations, and new and material evidence was not received within one year thereafter with respect to either claim.

2.  Evidence received subsequent to the September 2002 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for a right knee disability and left knee disability; and raises a reasonable possibility of substantiating each claim.


CONCLUSIONS OF LAW

1.  The September 2002 rating decision, which denied entitlement to service connection for a right knee disability and left knee disability, is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence sufficient to reopen the previously denied claims of service connection for a right knee disability and left knee disability has been received.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. §§ 3.156 (a), 20.1105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, given the grant to reopen claims for service connection for right knee disability and left knee disability, discussion of the impact of VA's statutory and regulatory notice and duty to assist provisions on these issues, including pursuant including pursuant to 38 C.F.R. § 3.103 (c)(2) (2017) and Bryant v. Shinseki, 23 Vet App 488 (2010), is not necessary, and any deficiencies, if any exist, are harmless.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The claim for service connection for a right knee disability was initially denied in a November 1995 rating decision, which denied the claim, in part, as no chronic condition to account for the right knee complaint was found upon examination.  The Veteran did not submit a timely notice of disagreement with respect to the November 1995 rating decision and new and material evidence was received during the appeal period.  Thus, the November 1995 rating decision is final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Thereafter, a September 2002 rating decision denied service connection for a left knee disability and right knee disability.  The September 2002 rating decision denied the claims, in part, as the Veteran's service treatment records were negative for any indication of treatment injury or diagnosis of a right knee condition or left knee condition and private medical records did not indicate treatment for a knee condition within the one year presumptive period following discharge from service.  The Veteran did not submit a timely notice of disagreement with respect to the September 2002 rating decision as to the denials for either knee disability, and new and material evidence was not received during the appeal period.  Thus, the September 2002 rating decision is final as to these determinations.  Id.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2017).  VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (a).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110, at 118 (2010).

New evidence added to the record since the September 2002 rating decision, includes additional VA medical records, private medical records, statements from the Veteran and April 2017 testimony from the Veteran.  Specifically, in April 2017, the Veteran testified that he had been diagnosed with degenerative joint disease of the knees.  The Board finds the Veteran's April 2017 testimony is new and material evidence because it was not previously before VA decision makers and it also raises the reasonable possibility of substantiating the claims in that it offers an indication of a current disability.  As noted above, the September 2002 rating decision, in part, denied each claim as private medical records did not indicate treatment for either a right knee condition or left knee within the one year presumptive period following discharge from service.  The Veteran's April 2017 testimony regarding the existence of a right knee and left knee disability is deemed credible for the purpose of reopening the claims.  See Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  Thus, the evidence relates to an unestablished fact necessary to substantiate each claim, and it raises a reasonable possibility of substantiating each claim.  Accordingly, the claims for entitlement to service connection for a right knee disability and a left knee disability are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received, the claim to reopen a claim for service connection for a right knee disability, is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim to reopen a claim for service connection for a left knee disability, is reopened, and to that extent only, the appeal is granted.


REMAND

With respect to entitlement to service connection for a left knee disability and a right knee disability, as described above, the Board has found that new and material evidence has been received to reopen the claims for service connection as to these disabilities.  The Board finds, however, that adjudication of the reopened claims on a de novo basis is inappropriate at this juncture, as the matters must be returned to the AOJ for consideration of the merits because the AOJ should, in the first instance, consider the new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In the present case, the AOJ has not de facto reopened these claims and/or considered either claim on the merits de novo.  Accordingly, entitlement to service connection for a left knee disability and a right knee disability must be remanded to the AOJ for consideration of these claims in the first instance on the merits.

With respect to entitlement to service connection for a left ear disability manifested by pain, bilateral hand disability manifested by pain, a disability manifested by pain in the right side, and entitlement to increased evaluations for lumbar strain with degenerative joint disease, and status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, additional development is warranted.  Specifically, pursuant to the duty to assist, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  In April 2017 testimony, the Veteran reported continuing treatment for the disabilities at issue with respect to his increased rating claims, in particular, that he had a hemorrhoidectomy in January 2017 or February 2017 at the Charlotte Community Based Outpatient Clinic (CBOC), part of the W. G. (Bill) Hefner VA Medical Center (VAMC) located in Salisbury, North Carolina.  Additionally, the Veteran testified he received treatment from Durham VAMC, and from the Rock Hill CBOC, part of the Wm. Jennings Bryan Dorn VAMC.  Additionally, these referenced VA treatment records are presumptively relevant to the Veteran's claims for a left ear disability manifested by pain, bilateral hand disability manifested by pain, a disability manifested by pain in the right side, as in April 2017 testimony, the Veteran testified that he sought VA treatment for his bilateral hand pain but was told his hands could not be repaired, that VA doctors told him that surgery could not be done yet as his eardrum was not ruptured, and that he experienced pain on his right side, which respectively addressed each of these claims.  The most recent VA treatment records, from the W. G. (Bill) Hefner VAMC, associated with the record in Virtual VA, are dated in December 2013, records from the Wm. Jennings Bryan Dorn VAMC are most recently dated in October 2009, and records from the Durham VAMC are dated in February 2011.  Thus, on remand, any and all VA treatment records, to include from the Wm. Jennings Bryan Dorn VAMC and Durham VAMC (not already of record), to include all associated outpatient clinics, as well as updated VA treatment records, from the W. G. (Bill) Hefner VAMC, to include all associated outpatient clinics, since December 2013, should be obtained and associated with the claims file.

Additionally, VA is obligated to obtain Social Security Administration (SSA) records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  A June 2013 shoulder and arm conditions disability benefits questionnaire stated the Veteran retired on disability in February 2012 as he was driving a blood donation bus and was responsible for setting up donor stations but could not lift the equipment.  No clarification was provided as to whether he was referencing SSA disability benefits. The Veteran's SSA records are not associated with the record nor does the record reflect an attempt has been made to obtain any such records with regard to disability benefits.  The Board finds there is a reasonable possibility that the Veteran's SSA records may be relevant to the Veteran's increased rating claim for his lumbar strain with mild degenerative joint disease as such indicated a claim may have been predicated on difficulty lifting.  Thus, upon remand, an attempt should be made to obtain any SSA disability benefits records.  See 38 U.S.C. § 5103A (c); 38 C.F.R. § 3.159 (c)(2).

Furthermore, any additional development should be completed, to include affording the Veteran VA examinations for entitlement to service connection for a left ear disability manifested by pain, to include chronic suppurative otitis media, entitlement to service connection for bilateral hand disability manifested by pain, to include tenosynovitis, and entitlement to service connection for a disability manifested by pain in the right side, to include shingles, if warranted by any newly obtained additional evidence.

With respect to the appeal for a higher ratings for lumbar strain with degenerative joint disease, and status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, when the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent VA examination was conducted in November 2010 with respect to these claims, and in April 2017, the Veteran testified as to increased symptoms such as weekly back spasm with respect lumbar disability and weekly use of protective garments with respect to his status post hemorrhoidectomy, neither of which was noted in the most recent examinations.  Thus, as the severity of the Veteran's lumbar strain with degenerative joint disease, and status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, may have worsened, new VA examinations for these claims are warranted.

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the AOJ for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  Rice, 22 Vet. App. at 453-54.  However, the Veteran has not been provided a notice letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his TDIU claim.  Moreover, the Veteran's TDIU claim is intertwined with his claims for increased evaluations for lumbar strain with degenerative joint disease and status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, and may only be considered when the development is completed on these claims.  Accordingly, a decision by the Board on the Veteran's claim of entitlement to a TDIU would at this point be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," for completion.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain any and all of the Veteran's VA treatment records, to include from the Wm. Jennings Bryan Dorn VAMC and Durham VAMC (not already of record), to include all associated outpatient clinics, as well as updated VA treatment records, from the W. G. (Bill) Hefner VAMC, to include all associated outpatient clinics, since December 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected lumbar strain with degenerative joint disease present during or proximate to the claim.  All pertinent symptomatology and findings must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

All ranges of motion involving the lumbosacral spine should be tested, and the examiner should note if repeated range-of-motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected lumbar strain with degenerative joint disease, expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range-of-motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the lumbosacral spine.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar strain with degenerative joint disease, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range-of-motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner should also identify any neurological impairment(s) associated with the Veteran's lumbar strain with degenerative joint disease, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).

The examiner should also comment on the Veteran's ability to function in an occupational environment, document any education and work experience reported by the Veteran during the examination, and/or describe any functional impairment caused solely by his service-connected disabilities.

The examiner must provide a complete rationale for the opinion(s) expressed.

5.  Schedule the Veteran for a VA examination to determine the current severity, and to document any functional impairment, of his service-connected status post hemorrhoidectomy with residual palpable small internal hemorrhoid and visible external hemorrhoid tag, present during or proximate to the claim.  All pertinent symptomatology and findings, must be reported in detail.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this Remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner must provide a complete rationale for any opinion expressed.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).

7.  Finally, after undertaking any other development deemed appropriate, to include additional VA examinations if warranted based on any new evidence received, readjudicate the issues on appeal, to include entitlement to a TDIU.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


